I dissent. The action is for salary from September 1, 1934, to May 7, 1935, inclusive. It was commenced April 15, 1936, eleven months and eight days after the last item of salary accrued. Subdivision 3, section 2058, Revised Code of 1928, provides that limitation commences to run one year after the right of action accrues, when the liability is created by statute.
The right of the city to employ plaintiff must be found in its charter or ordinances and, for that reason, the liability may be regarded as statutory. We have held that a city charter, enacted by a vote of the people, is as much a law as if enacted by the legislature. Buntman v. City of Phoenix, 32 Ariz. 18,255 P. 490. Section 4876, Id., as amended by chapter 84, Laws of 1935, requires municipalities, among others, to have two paydays each month for the payment of wages to their employees.
If this statute applies, the plaintiff's first half month's salary accrued on the 15th day of September, 1934. If it does not apply, then, since plaintiff, according to his complaint, was employed at a salary of $153 per month, his first monthly salary accrued September 30, 1934. When the action was commenced it was barred, except for the last half of April and the first seven days of May, 1935.
The certiorari proceeding did not prevent the running of the statute. In the first place, such proceeding determined nothing that might not have been determined in mandamus. It is apparent that the civil service board, in laying plaintiff off without a hearing as provided by its rules, acted without power or jurisdiction and, if that be true, the board's order was void and of no effect. An action for debt, such as the present action, could have been maintained for each half month's or monthly salary as it fell due at any *Page 252 
time within one year thereafter, regardless of the board's order. The certiorari proceeding did not determine anything except the civil service board's lack of jurisdiction to make the order laying plaintiff off. There was no contest in that proceeding between a de facto and a de jure officer as to which was entitled to the salary. The only way that question could possibly be determined was in mandamus or a direct action for the salary, either of which was more speedy and adequate thancertiorari. A party cannot indulge in piecemeal litigation, that is, bring several actions when one is efficient to vindicate his rights, and assert a suspension of the statute of limitations as a result of his litigious actions.